Citation Nr: 1017529	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-21 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic insomnia.

2.  Entitlement to an increased rating for service-connected 
right shoulder disability, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a right inguinal 
hernia, status post repair.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1985 to October 1988 and from October 2004 to April 
2006.  Service in Iraq is indicated by the record. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In September 2009, the Veteran presented sworn testimony 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.  

The issues of entitlement to service connection for a right 
inguinal hernia, status post repair, and hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record serves to link 
the Veteran's currently diagnosed chronic insomnia to his 
military service.

2.  The Veteran's service-connected right shoulder disability 
is manifested by symptoms consistent with pain and minimal 
limitation of motion; neither limitation of motion at the 
shoulder level or below nor ankylosis is shown.

3.  The competent medical evidence does not show that the 
Veteran's service-connected right shoulder disability is so 
exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, the Veteran's currently diagnosed chronic insomnia was 
incurred in military service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for assignment in excess of the currently 
assigned 10 percent disability rating for the service-
connected right shoulder disability have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5200, 5201 (2009).

3.  Application of the extraschedular rating provisions is 
not warranted for the Veteran's service-connected right 
shoulder disability. 38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
chronic insomnia and entitlement to an increased disability 
rating for his service-connected right shoulder disability.   

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be 
analyzed and a decision rendered.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the required notice, to 
include notice with respect to the effective-date element of 
the claims, by a letter mailed in May 2006.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate 
his claims.  There is no reasonable possibility that further 
assistance would aid in substantiating these claims.  The 
pertinent evidence of record includes the Veteran's service 
treatment records, the Veteran's statements, and post-service 
VA treatment records.  

Additionally, the Veteran was afforded VA examinations in 
September 2006.  The examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed his 
past medical history, documented his current medical 
conditions, and rendered appropriate diagnoses consistent 
with the remainder of the evidence of record.  Furthermore, 
these examination reports contain sufficient information to 
rate the Veteran's service-connected shoulder disability 
under the appropriate diagnostic criteria.  The Board 
therefore concludes that the VA medical examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA 
need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative.  He was 
afforded a personal hearing in September 2009.

Accordingly, the Board will proceed to a decision.





1.  Entitlement to service connection for chronic insomnia.

Pertinent legal criteria

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted 
that "[u]nder the language of [38 U.S.C. § 1111], VA's burden 
of showing that the condition was not aggravated by service 
is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2009).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Analysis

The Veteran is claiming entitlement to service connection for 
chronic insomnia, which he contends is due to his second 
period of active military service.  See, e.g., the September 
2009 Board hearing transcript, page 7.  

Initial matter - presumption of soundness

The Board notes that the Veteran was afforded a VA 
examination in September 2006 with respect to his chronic 
insomnia.  The VA examiner reported that the Veteran has 
suffered from chronic insomnia for over ten years.  
Additionally, the Veteran reported that he experiences sleep 
disturbances on an April 2003 physical examination while on 
reserve duty, although no diagnosis of chronic insomnia was 
rendered.  

To the extent that there is a question as to whether the 
Veteran had a preexisting chronic insomnia disability that 
was aggravated by his military service, the Board notes that 
no sleep disturbances or insomnia were noted on the Veteran's 
October 2004 service entrance examination and thus the 
presumption of soundness applies.  This presumption cannot be 
rebutted unless there is clear and unmistakable evidence that 
the chronic insomnia pre-existed and was not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Indeed, 
there is no competent medical evidence of a chronic insomnia 
disability which pre-existed the Veteran's second period of 
active military duty.  Accordingly, the Board finds that 
there is not clear and unmistakable evidence that the 
Veteran's chronic insomnia pre-existed service.  See 
VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004). The presumption of 
soundness upon enlistment has therefore not been rebutted.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.
Discussion

With respect to Hickson element (1), current disability, it 
is undisputed that the Veteran currently suffers from chronic 
insomnia, which is repeatedly documented in the Veteran's 
evaluation and treatment records.  See, e.g., a VA treatment 
record dated March 2008.

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records document 
multiple occasions of treatment for insomnia, for which sleep 
medication was prescribed.  Further, the Veteran's April 2006 
separation examination documents the use of medication for 
insomnia.  Accordingly, Hickson element (2) has arguably been 
satisfied.  

With respect to Hickson element (3), medical nexus, the Board 
notes that the evidence of record is absent an opinion as to 
whether the Veteran's current insomnia is related to his 
military service.  Although the Veteran was afforded a VA 
examination in September 2006 with regard to his insomnia, 
the VA examiner did not render an opinion as to whether the 
diagnosed chronic insomnia was related to military service.  
Although the September 2006 VA examination report includes a  
sleep study examination conducted in September 2006 with an 
opinion that the Veteran "likely has shift workers 
syndrome," the VA physician did not specify the etiology of 
the syndrome or whether it was aggravated by the Veteran's 
military service.  Moreover, as discussed above, the Board 
finds that the Veteran is presumed sound upon entry into his 
second period of military service with respect to his chronic 
insomnia, and there is no indication as to whether he worked 
immediately after discharge from active duty.  

However, after reviewing the claims folder, the Board 
believes that service connection may granted based on 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b), 
discussed above.  

The Veteran asserts that he sustained sleep disturbances 
during his period of military service in Iraq.  See the Board 
hearing transcript, page 7.  Indeed, as discussed above, his 
service treatment records indicate diagnoses of insomnia and 
the prescription of sleep medication.  Notably, there is no 
indication prior to service that the Veteran was prescribed 
medication for his insomnia, and the Veteran has testified as 
such.  Id. 

The Board has no reason to disbelieve the Veteran's 
contentions regarding a continuity of symptomatology since 
service, which are consistent with the evidence of record.  
Specifically, the Veteran reported chronic insomnia to the 
September 2006 VA examiner less than one year after his 
separation from service, and the VA examiner documented the 
Veteran's current use of sleep medication.  It is also 
notable that the Veteran filed his claim complaining of 
insomnia within one month of his service separation.    

While the September 2006 VA examiner did not offer an opinion 
as to whether the Veteran's insomnia is related to military 
service, and included an opinion that the Veteran "likely 
has shift worker's syndrome," the Board observes that this 
examination report failed to discuss the Veteran's in-service 
sleep disturbances, as well as his consistent symptoms since 
service.  Accordingly, the Board finds that this opinion is 
of minimal probative value, and finds that the preponderance 
of the evidence shows that the Veteran has consistently 
treated his insomnia with medication since his second period 
of active military service and following his discharge from 
service and currently suffers from chronic insomnia.

Based on the above-cited evidence, the Board has no reason to 
doubt the Veteran's assertions that he suffered insomnia 
during service and has continued to have chronic insomnia 
since leaving military service.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  Continuity of symptomatology is therefore 
established.  The benefit sought on appeal is accordingly 
allowed.   





2.  Entitlement to an increased rating for service-connected 
right shoulder disability, currently evaluated as 10 percent 
disabling.

Pertinent Legal Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The Veteran is currently assigned a 10 percent disability 
rating for a right shoulder disability, under Diagnostic 
Codes 5010-5201 [arthritis; arm, limited motion of].  See 38 
C.F.R. § 4.27 (2009) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis, and 
demonstrated symptomatology. Any change in diagnostic code by 
a VA adjudicator must be specifically explained. See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The medical evidence shows that the Veteran has 
osteoarthritis of the right acromio-clavicular joint.  See 
the September 2006 VA examination report.  However, the 
existence of osteoarthritis does not change the diagnostic 
code, since arthritis is also rated based on limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2009).  Furthermore, the evidence does not show ankylosis of 
the right shoulder.  Accordingly, Diagnostic Code 5200 is not 
applicable.  While mild hypertrophic changes of the acromio-
clavicular joint were observed in X-rays of right shoulder 
taken in June 2006, the evidence does not show impairment of 
the humerous such as recurrent dislocation at the 
scapulohumeral joint or malunion, fibrous union, or nonunion 
of the humerous.  Accordingly, Diagnostic Code 5202 is not 
applicable.  

In short, the Board finds that the Veteran's right shoulder 
disability is appropriately rated under Diagnostic Codes 5010 
and 5201.

Diagnostic Code 5010, which pertains to traumatic arthritis, 
instructs to rate the disability as degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
compensable limitation of motion, a 10 percent rating may be 
assigned for arthritis with X-ray evidence of involvement of 
a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2009).

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 20 percent evaluation for the 
minor extremity.  Limitation of motion to 25 degrees from the 
side warrants a 30 percent evaluation for the minor 
extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2009).

Analysis

An initial matter, the Board observes that the Veteran is 
right handed.  Thus, his right shoulder is his major (or 
dominant) shoulder.  As indicated above, the Veteran is 
currently rated as 10 percent disabling under Diagnostic 
Codes 5003 and 5201.  In order to warrant a 20 percent rating 
under Diagnostic Code 5201, the evidence must demonstrate 
limitation of motion at the shoulder level.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2009).

A VA treatment note in July 2006 shows that the Veteran 
reported complaints of chronic pain, weakness, and stiffness 
in his right shoulder and difficulty in performing overhead 
activities.  Upon physical examination, active forward 
flexion was to 145 degrees, abduction was to 115 degrees, and 
internal rotation was to 50 degrees.  The VA physician also 
indicated that the Veteran's Functional Independence Measure 
was moderately independent, specifically noting the Veteran's 
ability to independently eat, groom, bathe, dress, and use 
the toilet.

The Veteran was afforded a VA examination in September 2006 
as to his right shoulder disability.  He complained of flare-
ups when lifting objects, notably when lifting them over his 
head.  He reported to the VA examiner that he did not use a 
brace for his shoulder.  Range of motion studies resulted in 
the following findings: 165 degrees of flexion and abduction 
with pain starting at 150 degrees and ending at 165 degrees, 
as well as 90 degrees of external and internal rotation.  The 
VA examiner noted that 180 degrees of flexion and abduction 
and 90 degrees of external and internal rotation are 
indicative of normal findings.

A VA physical examination of the Veteran's right upper 
extremity conducted in March 2007 revealed range of motion 
within normal limits, pain on full abduction, and pain on 
internal and external rotation.  

VA outpatient treatment records dated in April 2008 and 
October 2008 indicates that the Veteran was clinically stable 
with no active complaints.  It was specifically noted that he 
had no musculoskeletal complaints.  

At the September 2009 Board hearing, the Veteran complained 
of sharp pain and stiffness when he lifts his arms, and that 
he experiences a decrease in his ability to move his shoulder 
with more motion.  He specifically noted an incident where he 
was unable to lift his television, and he felt that his 
shoulder would give out on him.  See the September 2009 Board 
hearing transcript, page 21.  The Veteran also stated that 
the pain in his right shoulder prevents him from engaging in 
sports activities, such as basketball with his son.  Id. at 
page 13.  The Veteran reported that he does not mow his yard 
or shovel his driveway.  However, he is able to drive and use 
the shower.  Id. at pgs. 17, 19.  Moreover, the right 
shoulder disability affects the Veteran's employment as a 
corrections officer, specifically when he is involved in 
physical altercations with prisoners.  Id. at page 13.  

The Veteran also reported receiving physical therapy in the 
past.  Although he was prescribed a shoulder brace after his 
in-service right shoulder operation, he reiterated that does 
not currently wear one.   

Because the competent and probative medical evidence of 
record demonstrates right arm motion to a level which is 
above the shoulder level (90 degrees), the Board finds that 
the Veteran is not entitled to a 20 percent disability rating 
under Diagnostic Code 5201.  Both flexion and abduction of 
the right shoulder exceed 90 degrees even when considering 
the impact of pain on motion. 

Moreover, shoulder motion is manifestly not limited to a 
point midway between the side and shoulder level.  As such, a 
30 percent disability rating is not warranted under 
Diagnostic Code 5201.  

The Board concludes that the evidence of limited to normal 
range of motion of the right shoulder is more appropriately 
with a 10 percent disability rating under Diagnostic Code 
5010.  Therefore, the Veteran's service-connected right 
shoulder disability does not warrant an increased disability 
rating under Diagnostic Code 5201.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The report of the September 2006 VA examiner as well as the 
March 2007 VA physician indicate that there are post-
arthroscopic scars on the Veteran's right shoulder.  However, 
these scars were reported to be healed.  Further, there is no 
indication that the scars were noted as tender or painful or 
to have interfered with range of motion.  Accordingly, the 
Board finds that the competent medical evidence demonstrates 
that the post-arthroscopic scars are asymptomatic; separate 
ratings for these scars are not warranted by the evidence of 
record.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.40 and 4.45 (2009).  See DeLuca, supra.  In this regard, 
the Board notes the Veteran's report that he experiences pain 
and stiffness in his shoulder, cannot move his shoulder with 
more motion without experiencing a decrease in motion, and 
has flare-ups in his shoulder when lifting objects.  He also 
reported that he does not mow his yard or shovel his 
driveway, and cannot participate in sports activities such as 
basketball.    

However, functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant. 38 C.F.R. § 4.40. At the September 
2006 VA examination, physical examination revealed that the 
Veteran had no loss in any range of motion on repetitive use.  
The examiner noted that the Veteran experienced pain in his 
right shoulder upon movement, beginning at 150 degrees of 
flexion and abduction to a maximum of 165 degrees.  Thus, 
loss of function due to pain occurred at a level well above 
90 degrees, which is congruent with the assigned 10 percent 
rating.  No competent medical opinion contradictory to that 
of the VA examiner or VA treatment reports is of record.  
Accordingly, the Board is unable to identify any clinical 
findings that would warrant an increased evaluation under 
38 C.F.R. § 4.40 and 4.45.  The current 10 percent rating 
adequately compensates the Veteran for any functional 
impairment attributable to his right shoulder disability.  
See 38 C.F.R. §§ 4.41, 4.10 (2009).  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
right shoulder disability has not changed appreciably during 
the period on appeal.  There are no medical findings and no 
other evidence which would allow for the assignment of an 
increased disability rating during the period of time here 
under consideration.  Specifically, as discussed above, the 
competent medical evidence of record, to include the 
September 2006 VA examination report and July 2006 VA 
treatment record, indicate that the Veteran's right shoulder 
symptomatology has remained relatively stable throughout the 
period.  As such, there is no basis for awarding the Veteran 
a disability rating other than the currently assigned 10 
percent for any time from April 17, 2006 to the present.

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
right shoulder disability.  See Bagwell v. Brown, 9 Vet. App. 
157 (1966).  Ordinarily, the VA Rating Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  

The evidence of record indicates that the Veteran works as a 
corrections officer at a prison.  See the September 2009 
Board hearing transcript, page 13.  He reported at the 
September 2009 Board hearing that his abilities are limited 
with respect to being involved in physical altercations with 
prisoners due to his right shoulder disability.  Although the 
Veteran stated that he is not permitted to use a handgun at 
the prison, the evidence of record indicates that this is due 
to his insomnia disability.  Id. at page 18.  In any event, 
the Veteran reported that if he was permitted to use a 
handgun, his right shoulder disability would not impair his 
ability to do so.  Moreover, there is no indication in the 
record that the Veteran has not lost any work in the past 
year because of his right shoulder disability.  Accordingly, 
there is no indication that the disability has caused him to 
miss extended periods of work or created any unusual 
employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The record 
demonstrates that the Veteran has not required 
hospitalization as a result of his right shoulder disability 
during the period on appeal.  Further, the record does not 
demonstrate any other reason why an extraschedular rating 
should be assigned.  Accordingly, the Board therefore has 
determined that referral of the case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.

In denying the Veteran's claim for an increased rating, the 
Board observes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court of Appeals for Veterans Claims (Court) held 
that a claim for a total rating based on unemployability due 
to service- connected disability (TDIU), either expressly 
raised by the Veteran or reasonably raised by the record 
involves an attempt to obtain an appropriate rating for a 
disability and is part of the claim for an increased rating.  
In this case, the Veteran has not asserted that he is 
unemployable because of his service-connected right shoulder 
disability.  Furthermore, the evidence shows that he has been 
able to maintain employment throughout the course of the 
appeal.  Accordingly, the issue of TDIU has not been raised 
in this case.  

Conclusion

For the reasons and bases stated above, the Board concludes 
that a disability rating in excess of the currently assigned 
10 percent evaluation for the right shoulder is not 
warranted.  A preponderance of the evidence is against the 
claim.  The benefit sought on appeal is therefore denied. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include chronic insomnia, is granted.

Entitlement to an increased disability rating in excess of 10 
percent for service-connected right shoulder disability is 
denied.  


REMAND

3.  Entitlement to service connection for a right inguinal 
hernia, status post repair.

In January 2004, the Veteran underwent a right inguinal 
hernia repair, and was subsequently approved for deployment 
in March 2004.  Although a review of the Veteran's DD 214 
reveals that he did not enter active military duty until 
October 2004, the Veteran contends that the right inguinal 
hernia repair occurred while he was activated in military 
service.  See the September 2009 Board hearing transcript, 
page 8.  Moreover, the Veteran indicated in his January 2007 
Notice of Disagreement that he was diagnosed with a right 
hernia after being activated for military service due to 
wearing heavy equipment while serving as security on a 
subway.  Further, he stated that his period of service in the 
artillery unit lifting ammunition rounds contributed to his 
hernia.  

The Board adds that a March 2006 service examination and 
treatment record indicates that the Veteran complained of 
pain in his groin as a result of his right inguinal hernia, 
status post repair.  However, the physician noted that the 
hernia had not appreciated or palpated, and the underlying 
scar tissue was normal and nontender. 

The evidence of record therefore demonstrates that the 
Veteran may have underwent a right inguinal hernia repair 
and/or was diagnosed with and treated for such during his 
period of active military service.  Inasmuch as VA is on 
notice of the potential existence of additional treatment 
records from active military service, records from any such 
treatment should be obtained prior to any further appellate 
review of this case.  

On Remand, the RO should verify the dates of the Veteran's 
period of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) and request copies of any 
pertinent service treatment during these periods of service 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities.    

4.  Entitlement to service connection for hypertension.

The Board notes that the Veteran contends that his 
hypertension preexisted his second period of active duty 
service and was aggravated by his service.  See the September 
2009 Board hearing transcript, pgs. 14-15.  

In September 2006, the Veteran was afforded a VA examination 
for his hypertension.  The VA examiner, in addition to 
diagnosing the Veteran with essential hypertension, noted 
that the Veteran was initially diagnosed with hypertension in 
1999.  Moreover, the Veteran's October 2004 service entrance 
examination specifically notes that the Veteran uses 
medication to treat his hypertension.  Further, the remainder 
of the Veteran's service treatment records document treatment 
on multiple occasions for high blood pressure, to include a 
diagnosis of hypertension in July 2005.  

While the Veteran was afforded a VA examination in September 
2006, that examiner did not provide an opinion as to whether 
the Veteran's hypertension was aggravated by his second 
period of active duty service.  See 38 U.S.C.A. §§ 1111, 1153 
(West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2009); 
Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, a remand to 
obtain such opinion is required.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Barr, supra; McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should verify all periods of the 
Veteran's ACDUTRA and INADUTRA from 
2003 through February 2004 and obtain 
service treatment records covering such 
periods of service.

2.	The RO should request that the Veteran 
provide any recent medical examination 
and treatment records pertaining to his 
claimed hypertension and right inguinal 
hernia, status post repair.  VBA should 
take appropriate steps to secure any 
records so identified and associate 
them with the Veteran's VA claims 
folder.

3.	The RO should then arrange for a 
physician with appropriate expertise to 
review the Veteran's VA claims file and 
provide an opinion, with supporting 
rationale, as to whether the Veteran's 
hypertension was not aggravated by his 
second period of active military 
service.

The examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  The physician should 
specifically note a review of all prior 
VA examinations.  

A rationale for all opinions expressed 
should be provided.  If the physician 
determines that an examination of the 
Veteran is necessary, an examination 
should be scheduled.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.  

	Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

4.	After completing the above action, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims for 
entitlement to service connection for a 
right inguinal hernia, status post 
repair, and hypertension should be 
readjudicated. If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


